Citation Nr: 0605308	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-12 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
degenerative disc disease of the lumbar spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1991 to May 2002.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office 
(RO).  In a decision of October 2002, the RO granted service 
connection for degenerative disc disease of the lumbar spine, 
and assigned a 10 percent initial disability rating.  Later, 
in a decision of December 2003, the RO revised the initial 
rating to 20 percent.  However, the veteran has indicated 
that he wishes to continue his appeal.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's most recent VA disability evaluation 
examination was conducted almost two and a half years ago in 
October 2003.  The veteran has indicated in correspondence of 
July 2004 that he believes that the examination report 
contains several errors.  He also reported in correspondence 
received in January 2006 that the disorder has recently 
increased in severity.  If this is the case, the previously 
conducted examination report would not reflect the full 
severity of the disorder.  Further, there is no indication in 
the October 2003 examination report that the examiner had an 
opportunity to review the veteran's claims file for the 
purpose of basing the examination on the full history of the 
disorder.  

The Board finds that another orthopedic examination is 
necessary to properly address these concerns.  The VCAA 
requires that the VA afford a veteran a medical examination 
or obtain a medical opinion when necessary to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d).  When the medical 
evidence is not adequate, the VA must supplement the record 
by seeking an advisory opinion or ordering another 
examination.  See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

In addition, the veteran has submitted more items of evidence 
to the Board which are pertinent to the issue on appeal.  The 
evidence consists of VA medical treatment records pertaining 
to back pain.  The additional items of evidence were not 
accompanied by a waiver of the veteran's right to have the 
evidence reviewed by the RO.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
assessing the severity of his service-
connected disability of the lumbar spine, 
and the effect of his service-connected 
disability on his ability to engage in 
activities of employment.  All required 
tests and studies should be accomplished.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  The examiner 
should comment on the functional 
limitations, if any, associated with the 
veteran's service-connected spine 
disorder.  All findings necessary to 
evaluate the veteran's spine disorder 
under the revised Formula for Rating 
Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, as well as the 
new General Rating Formula for Diseases 
and Injuries of the Spine should be 
provided.  

The examiner should identify the 
limitations on activity imposed by the 
disabling condition, viewed in relation 
to the medical history, and considered 
from the point of view of the veteran 
working or seeking work, with a full 
description of the effects of the 
disability upon his ordinary activity.  

The examiner is requested to specifically 
comment on: i) whether pain is visibly 
manifested on movement; ii) the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected disorder; iii) the presence or 
absence of changes in the condition of 
the skin indicative of disuse due to the 
service-connected disability; or iv) the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  

2.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




 
 
 
 

